Citation Nr: 0026102	
Decision Date: 09/28/00    Archive Date: 10/04/00

DOCKET NO.  95-41 303	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for bilateral hearing loss.


WITNESSES AT HEARING ON APPEAL

Appellant and H.W.





INTRODUCTION

The veteran served on active duty from December 1944 to 
October 1946.  This case comes before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from the Department of 
Veterans Affairs (hereinafter VA) regional office in St. 
Petersburg, Florida (hereinafter RO).  By a decision dated in 
February 28, 1997, the Board denied the veteran's claim of 
whether new and material evidence had been submitted to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss.  The veteran appealed this decision 
to the United States Court of Appeals for Veterans Claims 
(hereinafter Court) and by an order dated in December 1998, 
the Court vacated and remanded the case to the Board based 
upon the United States Court of Appeals for the Federal 
Circuit decision in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).


FINDINGS OF FACT

1.  The veteran's claim for entitlement to service connection 
for bilateral hearing loss was denied by a March 1983 Board 
decision.

2.  Additional evidence received subsequent to the Board 
decision in 1983 includes private audiological examination 
reports, private medical records, documentation pertaining to 
the grant of service connection for bilateral hearing loss to 
H.W., and the testimony of the veteran and H.W.

3.  The additional evidence with regard to the veteran's 
claim to reopen his claim of entitlement to service 
connection for bilateral hearing loss, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim, as there is no medical evidence of 
record that the veteran's bilateral hearing loss was either 
incurred in or aggravated by military service.



CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to 
service connection for bilateral hearing loss, is not new and 
material, and therefore, the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991); 38 C.F.R. §§  3.104, 
3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Establishing service connection for a disability requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1110 
(West 1991); 38 C.F.R. § 3.303, 3.304 (1999); Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  Service connection may be 
granted for a disease diagnosed after discharge from service 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

In this case, the Board denied the veteran's claim of 
entitlement to bilateral hearing loss by a decision dated in 
March 1983.  Prior Board decisions are final, and may be 
reopened only upon the receipt of additional evidence that, 
under the applicable statutory and regulatory provisions, is 
both new and material so as to warrant revision of the 
previous decision.  38 U.S.C.A. §§ 5108, 7104(b).  The basis 
for the denial was that there was no new and material 
evidence submitted to demonstrate that the veteran's 
bilateral hearing loss was either incurred in or aggravated 
by military service.  To reopen a finally denied claim, a 
veteran must submit new and material evidence.  38 U.S.C.A. 
§§  5108, 7104; 38 C.F.R. § 3.104.  38 C.F.R. § 3.156(a) 
states that new and material evidence means evidence which 
was not previously submitted to agency decisionmakers which 
bears "directly and substantially" upon the specific matter 
under consideration.  Such evidence must be neither 
cumulative nor redundant, and, by itself or in connection 
with evidence previously assembled, "so significant that it 
must be considered in order to fairly decide the merits of 
the claim."  Id.; see generally Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).

Therefore, for the purposes of reopening a claim for service 
connection for bilateral hearing loss, the veteran must bring 
evidence that is "so significant that it must be considered 
in order to fairly decide the merits of the claim" and that 
this evidence should "contribute to a more complete picture 
of the circumstances surrounding the origin of" the 
veteran's bilateral hearing loss.  Id. 

The evidence received subsequent to March 1983, consists of 
two private audiological examination reports, and a VA 
audiological evaluation showing bilateral hearing loss.  
These records are cumulative and therefore are not new, as 
they only confirm the presence of bilateral hearing loss that 
was previously considered by the Board in 1983.  Also 
submitted were private medical records unrelated to the 
veteran's bilateral hearing loss.  This evidence does not 
bear directly and substantially upon the specific matter 
under consideration, and therefore, is not new and material.  

Documentation pertaining to the grant of service connection 
for bilateral hearing loss to H.W., one of the other 
servicemembers present during the tank training incident was 
also submitted.  Furthermore, the veteran and H.W. testified 
at a personal hearing before the RO in May 1995.  At the 
hearing, H.W. testified to facts pertaining to his own claim 
for benefits in connection with the inservice incident that 
is the basis of the veteran's claim.  The veteran testified 
that neither of his sisters have hearing problems, that he 
had to use a special phone to hear conversations, and that he 
first sought help for his hearing in 1973 or 1974, but had 
the problem prior to this time.  

This evidence is not new and material.  Even presuming that 
the information presented in these records was credible, it 
is not so significant that it must be considered in order to 
fairly decide the merits of the claim.  In particular, the 
evidence does not demonstrate that the veteran's bilateral 
hearing loss is related to or initially manifested during 
active service, or that it was aggravated by such service.  
The evidence, testimonial and documentary, pertaining to the 
grant of service connection for hearing loss t 
H. W. had medical evidence of bilateral hearing loss 
proximate in time to his discharge from service, while the 
veteran's first medical evidence of hearing loss is in 
November 1981, or according to his testimony at the hearing, 
in the mid 1970's.  Additionally, even though the veteran 
testified that he noticed hearing loss prior to the 
mid-1970's, VA examinations in 1950 and 1957, show that his 
hearing was 20/20 on voice tests and that his ears were 
normal at that time.  Based on the foregoing, this evidence 
does not bear directly and substantially in determining 
whether the veteran's current bilateral hearing loss 
disability was incurred in or aggravated by service, or is 
related thereto.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Accordingly, the Board finds that new and material evidence 
has not been received since the Board decision in March 1983, 
with regard to the veteran's claim for service connection for 
bilateral hearing loss disability, and that his claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7104; 38 C.F.R. §§ 3.104, 
3.156(a).


ORDER

New and material evidence not having been submitted, the 
appeal to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss is denied.  



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals

 


- 4 -


